Citation Nr: 1128137	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-36 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to February 26, 2005 for the grant of service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 50 percent prior to February 26, 2005, for the service-connected acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for an acquired psychiatric disorder to include PTSD, and assigned an initial disability rating of 50 percent, effective from February 26, 2005.  The Veteran disagreed with the initial 50 percent rating assigned for the service-connected psychiatric disorder, and also disagreed with the effective date of service connection.  

The Veteran's Notice of Disagreement with the January 2008 rating decision was received at the RO in February 2008.  In a May 2009 rating decision, the RO granted an increased rating to 100 percent effective from February 26, 2005.  

The RO continued to deny the issue of entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder to include PTSD and depression, and issued a Statement of the Case (SOC) addressing the issue in August 2009.  

The issue of entitlement to an initial disability rating in excess of 50 percent prior to February 26, 2005, for the service-connected acquired psychiatric disorder to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for depression and an anxiety disorder was received at the RO on June 16, 2004; and, VA outpatient records show a diagnosis of anxiety as early as December 2003 and a diagnosis of depressive disorder as early as March 2004.

2.  Private treatment records show a diagnosis of PTSD as early as February 26, 2005.  

3.  A January 2008 rating decision implemented a Board decision, and assigned an effective date of February 26, 2005, for the service-connected acquired psychiatric disorder to include PTSD and depression; this was the earliest date on which a diagnosis of PTSD was reflected in the record.

4.  The Veteran's service-connected disability of an acquired psychiatric disorder to include PTSD and depression was diagnosed prior to the date of receipt of the original claim on June 16, 2004; thus, entitlement to service connection arose prior to the date of claim.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 16, 2004, for the grant of service connection for an acquired psychiatric disorder to include PTSD and depression, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the underlying claim of service connection for a psychiatric disorder, the RO provided the appellant pre-adjudication notice by letters dated in July 2004 (for the depression claim) and March 2005 (for the PTSD claim).  These notification letters substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification letters did not specifically advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection per the requirements in Dingess.  Nonetheless, the claim of service connection for an acquired psychiatric disorder was ultimately granted, and when the Veteran submitted his NOD with the effective date for the grant of service connection and the initial disability rating assigned, the RO responded by sending a subsequent notice letter to the Veteran in July 2009, along with a March 2006 "Dingess letter" which explained how VA assigns disability ratings and effective dates for all grants of service connection.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Effective Dates

The Veteran asserts that an earlier effective date is warranted for an award of service connection for an acquired psychiatric disorder.  

The Veteran's initial claim of service connection for depression and anxiety was received at the RO on June 16, 2004.  VA treatment records show a diagnosis of anxiety as early as December 2003 and a diagnosis of depressive disorder as early as March 2004.  The RO denied the Veteran's claim, however, because the evidence of record at that time did not establish a nexus to service.  The Veteran timely appealed that determination.  In his September 2004 NOD, the Veteran requested to amend his claim of service connection to include PTSD.  

Private treatment records show a diagnosis of PTSD as early as February 26, 2005.  A VA examination in January 2006 notes a diagnosis of depression with PTSD elements.

In a February 2007 rating decision, the RO denied service connection for PTSD, finding that the Veteran's PTSD stressors had not been corroborated.  However, in an October 2007 decision, the Board granted service connection for an acquired psychiatric disorder, to include PTSD, based on a finding that the Veteran had a current diagnosis of PTSD and credible supporting evidence that the claimed in-service stressors had occurred.  In turn, a January 2008 rating decision effectuated the Board's grant of service connection for an acquired psychiatric disorder to include PTSD and depression, and assigned an effective date of February 26, 2005, the earliest date on which a diagnosis of PTSD was reflected in the record.  The Veteran disagreed with the effective date assigned for the grant of service connection for an acquired psychiatric disorder to include depression and PTSD, and timely perfected an appeal with regard to the earlier effective date issue.  

In essence, the Veteran asserts that his earlier claim of service connection for a depression and anxiety, which was initially denied by a September 2004 rating decision was actually a claim of service connection for an acquired psychiatric disorder to include PTSD.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the initial claim for service connection for depression and anxiety was received at the RO on June 16, 2004; and, VA outpatient records show a diagnosis of anxiety as early as December 2003 and a diagnosis of depressive disorder as early as March 2004.  Although private treatment records do not show a definitive diagnosis of PTSD until February 26, 2005, the service connected disability encompasses an acquired psychiatric disability, not just PTSD.  

The RO assigned an effective date of February 26, 2005, for the grant of service connection, because the grant was based on a finding that the Veteran had a diagnosis of PTSD that was due to corroborated stressors in service.  As such, the RO reasoned that the entitlement to service connection did not arise until the date on which PTSD was definitively diagnosed.  

However, and critically, the Court has clarified that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although the Veteran claimed depression and anxiety in his initial claim of service connection received on June 16, 2004, these symptoms were later found to be part of a bigger disability picture which included PTSD.  Moreover, the fact that the Veteran's service-connected disability includes depression and PTSD, in and of itself, requires an inquiry into when entitlement arose with respect to all acquired psychiatric disorders, not just the PTSD.  In this case, the record is clear that the Veteran had a diagnosis of anxiety disorder and a diagnosis of depression prior to the date he filed his claim on June 16, 2004.  

Thus, the date entitlement arose is prior to the date of claim, and, because the Veteran's claim was filed more than one year after separation from service, the effective date of service connection shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  In this case, the date of claim (June 16, 2004) is later than the date entitlement arose, and therefore, June 16, 2004, is the proper effective date for the grant of service connection for an acquired psychiatric disorder to include depression and PTSD.  

As there is no claim, formal or informal, for a psychiatric disorder filed prior to that date, there is no basis on which to assign an effective date prior to June 16, 2004, for the grant of service connection for an acquired psychiatric disorder to include depression and PTSD.  


ORDER

An effective date of June 16, 2004, but no earlier, is granted for the service-connected acquired psychiatric disorder to include depression and PTSD, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In addition to disagreement with the effective date assigned for the grant of service connection for an acquired psychiatric disorder to include depression, anxiety and PTSD, the Veteran also disagreed with the initial 50 percent disability rating assigned.  During the course of the appeal, however, the RO increased the 50 percent rating to 100 percent, thereby awarding a full grant of benefits on appeal with respect to that issue.  

However, because the Board's decision grants an earlier effective date for the grant of service connection back to June 16, 2004, the question of whether an initial 100 percent schedular rating is warranted back to that date now must be addressed.  Because the Board had jurisdiction over the issue of entitlement to a higher initial rating for the service-connected acquired psychiatric disorder before the 100 percent schedular rating was assigned effective from February 25, 2005, the matter is addressed herein.  However, because the RO has not yet had an opportunity to determine the proper rating for the time period from June 16, 2004 to February 25, 2005, it would be prejudicial for the Board to act on this matter in the first instance.  When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Importantly, it is also noted that the Veteran contends he is unable to work to do his service-connected psychiatric disorder.  Thus, if the RO assigns a disability rating of less than 100 percent schedular prior to February 25, 2005, for the service-connected acquired psychiatric disorder, then the RO must also develop a claim of entitlement to a TDIU, as well as consider whether an extra-schedular disability rating is warranted for that time period.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any pertinent VA records relating to the Veteran's psychiatric disability dated prior to February 2005; and, with appropriate authorization from the Veteran, obtain any pertinent private treatment records identified by the Veteran that have not already been obtained.  

2.  Thereafter, assign an initial rating for the service-connected acquired psychiatric disorder for the time period beginning on June 16, 2004, until the effective date of the 100 percent disability rating on February 25, 2005, in light of the Board's grant of the earlier effective date for the grant of service connection.  If a schedular rating of less than 100 percent is assigned for any portion of the time period between June 16, 2004 and February 25, 2005, then the RO must develop a claim of entitlement to a TDIU and consider whether an extra-schedular rating is appropriate for that time period.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


